Citation Nr: 0211128	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-21 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1951 to October 1953 and from September 1960 to March 1961.

In December 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a seizure disorder.  He appealed the 
RO's decision not to reopen his claim to the Board of 
Veterans' Appeals (Board).


REMAND

To support his claim, the veteran testified at a hearing at 
the RO in March 2002.  A local Decision Review Officer (DRO) 
conducted that hearing.  More recently, however, when 
submitting his Substantive Appeal in April 2002 (on VA Form 
9), the veteran indicated that he wants another hearing at 
the RO-but this time before a Member of the Board.  He since 
has indicated in a statement received in July 2002 that he 
wants the hearing to be conducted using video-conferencing 
technology, with him at the RO and the Member of the Board 
conducting the hearing at the Board's offices in Washington, 
D.C.  So he must be scheduled for this type of hearing before 
deciding his appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a video-
conference hearing at the earliest 
opportunity, and notify him of the date, 
time and location of the hearing.  If, 
for whatever reason, he decides not to 
have a hearing, then this must be 
documented in the record.  Also, if, per 
chance, he fails to report for the 
hearing, then that must be documented as 
well.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


